JACK, Justice.
This was an action brought in the District Court by Harrison, administrator of Joseph Thompson, against the defendants in the court below, to recover $800 upon a note executed by them and made payable to William Walker, and by Walker indorsed to plaintiff’s intestate. The defendants pleaded failure of consideration and alleged “that the note sued on was given as a wager upon the election of a member of Congress.”' The jury found for the plaintifE. The statement of facts shows, “that it was admitted by the plaintiff that the consideration was a bet won upon a county election for members to Congress.” It was also admitted on both sides “that the parties to the note were all citizens and freeholders of the county.” The court instructed the jury “that the consideration was sufficient in law to entitle the plaintiff to recover. That betting upon an election was an exercise of judgment and not so manifestly contrary to public policy as to authorize the courts to declare it so!”. To this charge of the court to the jury the defendants excepted.
We have examined the authorities cited by appellants, and abundant others are to be found establishing the principle that contracts of this kind are contrary to good morals and against public policy.
Vide 2 Pothier on Obligations, Appendix, p. 6; 1 Term Rep., 56, 60. Allen v. Heam, 7 Johns., 434; Mount and Wardell v. G. and R. Waite.
The judgment of the district court must be reversed.

Reversed.